DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims

This action is in response to the application filed 07/22/2021. Claims 1-20 are pending and are examined.


Information Disclosure Statement

The information disclosure statement dated 07/22/2021 has been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-14, 16-19 of U.S. Patent No. 10163155
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 10163155 are directed to a system for obtaining credit.


Application 17/383198 (1-20)
Patent 10163155 (4-14,16-19)
Claims 1-20 are rejected on the grounds of nonstatutory double patenting over claims 4-14,16-19 of Patent 10163155 and further in view of Prakash G et al (PGPub 2012/0330110)

1. A mobile credit system comprising a credit routing system, including a computing device, wherein the credit routing system is for:
receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and

providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.

2. The mobile credit system of claim 1 wherein the credit routing system is further for receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code.


3. The mobile credit system of claim 2 wherein the credit routing system is further for enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.

4, The mobile credit system of claim 1 wherein the credit routing system is further for receiving, from the mobile creditor computing device, a request to obtain additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.

5. The mobile credit system of claim 1 wherein the mobile creditee computing device and the mobile creditor computing device are each wireless devices in communication with the credit routing system.

6. The mobile credit system of claim 5 wherein both the mobile creditee computing device and the mobile creditor computing device are wireless devices that communicate with the credit routing system using a wireless network.

7. The mobile credit system of claim 1 wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device.

8. The mobile credit system of claim 1 wherein the mobile creditor has previously input the credit parameters and purchasing restrictions such that the credit routing system can provide the approval and credit parameters in response to the credit request without further interaction by the mobile creditor before a purchase using the mobile creditee computing device at the vendor.


9. The mobile credit system of claim 1 wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.

10. The mobile credit system of claim 7 wherein the specific geographic location is the immediate vicinity of a location of the vendor.

11. A method of processing a credit request and approval, the method comprising:

receiving, at a credit routing system, a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and
providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.


12. The method of claim 11 further comprising receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code.

13. The method of claim 11 further comprising enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.

14. The method of claim 11 further comprising receiving, from the mobile creditor computing device, a request to obtain additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.

15. The method of claim 11 wherein the mobile creditee computing device and the mobile creditor computing device are wireless devices, each in communication with the credit routing system.

16. The method of claim 11 wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device.

17. The method of claim 11 wherein the mobile creditor has previously input the credit parameters and purchasing restrictions such that the credit routing system can provide the approval and credit parameters in response to the credit request without further interaction by the mobile creditor before a purchase using the mobile creditee computing device at the vendor.

18. The method of claim 11 wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.


19. The mobile credit system of claim 7 wherein the specific geographic location is the immediate vicinity of a location of the vendor.

20. A credit routing system, including a computing device, wherein the credit routing system is for:
receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment;

providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor; receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code; and
enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.
1. (Previously Presented) A method for allowing a mobile creditor to extend a portion of credit held at a financial institution to a mobile creditee, the method comprising:
receiving a request for an instant credit line, from a mobile creditee using a mobile device in anticipation of using the instant credit line with a participating vendor;

identifying a mobile creditor authorized to extend a portion of credit held for the benefit of the mobile creditor at a third party financial institution to the mobile creditee in response to the request;
receiving from the mobile creditor using a computing device, credit parameters required by the mobile creditor before credit will be extended to the mobile creditee;
identifying the request for credit by the system controller and confirming that the credit parameters have been met so that the mobile creditee is eligible to access the instant credit line provided by the mobile creditor;
transmitting a credit authorization code to the mobile device, the authorization code indicative of (i) the instant credit line amount approved by the mobile creditor for use by the mobile creditee and (ii) purchasing restrictions imposed by the credit parameters to be applied by
a vendor before the funds can be accepted for payments of goods and services from the mobile creditee.

2.    (Previously Presented) The method of claim 1 wherein the credit authorization code that is sent to the mobile device of the mobile creditee is linked to one or more rules that a vendor must execute prior to accepting payment using the line of credit.

3.    (Previously Presented) The method of claim 1 further comprising receiving at least one mobile creditor specified information requested before underwriting the instant credit line selected from the list: vendor name, vendor location, credit line amount and a detail about the expected purchase.

4.    (Previously Presented) A communication system comprising

a mobile creditor computing device configured to extend available credit or a debit line held at a financial institution for the mobile creditor to a mobile creditee in response to a credit request for a line of credit and upon satisfaction of credit parameters required by the mobile creditor;
a mobile creditee mobile device configured to allow the mobile creditee to submit the credit request seeking a credit line from the mobile creditor prior to initiating a purchase transaction at the site of a vendor;
a system component for receiving the credit request from the mobile creditee device and confirming that the credit parameters supplied by the mobile creditor have been met so that the credit line can be extended to the mobile creditee for the purchase transaction,
the system component generating a credit authorization code that is forwarded to the mobile creditee mobile device to indicate an amount approved by the mobile creditor for use by the purchase transaction and purchasing restrictions imposed by the credit parameters;
a vendor device for receiving a request to initiate a purchase transaction using the credit line, the request including the credit authorization code issued to the mobile creditee; and the system component applying the credit authorization code to complete the purchase transaction initiated between the mobile creditee device and the vendor device, after the vendor device complies with the purchasing restrictions prescribed by the credit parameters provided by the mobile creditor as indicated by the authorization code.

5.    (Previously Presented) The system of claim 4 wherein the mobile device is configured to be location enabled.

6.    (Previously Presented) The system of claim 4 wherein use of the line of credit may be limited based upon the credit authorization code which prohibits a mobile creditee from initiating a purchasing transaction with one or more vendors that are not eligible to receive credit issued by the mobile creditor.

7.    (Previously Presented) The system of claim 4, wherein the mobile device is able to alert the mobile creditee of the purchasing restrictions imposed by the mobile creditor.

8.    (Previously Presented) The system of claim 4, wherein the mobile device is able to generate a list of mobile creditors that have agreed to provide a credit line to the mobile creditee.

9.    (Previously Presented) The system of claim 4, wherein the mobile device is able to display a list of vendors at a specific geographic location that support commerce generated with credit issued by the system.

10.    (Previously Presented) The system of claim 4, wherein the computing device is able to identify one or more mobile creditees within a geographic location or at a vendor's site that are willing to accept instant credit issued by the mobile creditor to purchase goods or services at the geographic location of a vendor's site.

11.    (Previously Presented) The system of claim 4, wherein the mobile device is able to identify one or more mobile creditors within a geographic location or at a vendor's site that are willing to extent instant credit to the mobile creditee to purchase goods or services at the geographic location or a vendor's site.

12.    (Previously Presented) The system of claim 10, wherein the computing device is able to indicate that the credit line may be extended to a mobile creditee identified at the vendor's site or the geographic location and the vendor device is able to identify the credit line and apply
the credit line to a billing code of the mobile creditee in order to make a purchase prescribed by the mobile creditor when completing a purchase transaction initiated by the mobile creditee.

13.    (Previously Presented) The system of claim 4 that is configured to setup a voice communication link between the mobile creditor and the mobile creditee in order to get line of credit approval from the mobile creditor using the computing device and mobile device.

14.    (Previously Presented) The system of claim 4, wherein the mobile creditor computing device is configured to block or reveal information identifying them as a mobile creditor only to selected potential mobile creditees.

15.    (Cancelled)

16.    (Previously Presented) The system of claim 4, wherein the credit authorization code can expire under a timeframe specified by the mobile creditor or system.

17.    (Previously Presented) The system of claim 4, wherein the purchase restrictions forbid the mobile creditee from combining any credit extended by the mobile creditor with credit extended by any other creditor to close a transaction.

18.    (Previously Presented) The system of claim 4, wherein the system component is further able to forward a credit authorization code to a vendor device such that only mobile creditee related expenses in a billing code that satisfies the purchase restrictions prescribed by the mobile creditor are applied to the credit line.

19.    (Previously Presented) The system of claim 4, the vendor device able to use the credit authorization code to apply the credit line issued to the mobile creditee to selected purchases of the creditee.

20.    (Currently Amended) A system for allowing mobile creditor, using a mobile creditor device, to extend a credit line held at a financial institution to a mobile creditee, the system comprising:
a mobile creditee device configured to generate for generating a credit request for the credit line amount to a mobile creditor registered with the system;
a computing device configured to identify for identifying the request and invoking one or more credit authorization rules that said mobile creditor has established for execution when the credit request is received from the mobile creditee device; and

a credit authorization computing system configured to confirm for confirming that the credit authorization rules are satisfied, and, thereafter, enabling a charge to the account of the mobile creditor held at the financial institution to obtain funds for the credit line approved by the mobile creditor, and sending an authorization code to the mobile creditee, the authorization code enabling the credit line to begin being used
purchase criteria under which the mobile creditor will allow the funds to be used by a vendor device for the completion of a purchase by the mobile creditee.


21.    (Previously Presented) The system of claim 20 the vendor device is configured to accept funds for the payment of goods or services, after it is determined that, the criteria or strings prescribed by the mobile creditor for use of the funds has been fulfilled.

22.    (Previously Presented) The system of claim 20 said mobile creditee device is a portable wireless communication device.

23.    (Currently Amended) A mobile credit system comprising a system server controller configured to for:

receiving receive a request for funds from a mobile creditee using a mobile creditee
device;
transmitting transmit the request for funds to at least one mobile creditor already registered using a mobile creditor device to accept the request;
receiving receive approval of the request for funds from an accepting mobile creditor along with fund usage parameters set by the accepting mobile creditor that are required before use of the funds is permitted;
transferring the funds from a mobile creditor account held at a financial institution to a mobile creditee;

receiving receive an attempted purchase transaction by the mobile creditee using the funds; and
declining decline authorization of the attempted purchase transaction by the mobile creditee using the funds when the fund usage parameters set by the accepting mobile creditor are not met by the attempted purchase transaction.






Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11094009
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US 11094009 are directed to a system for obtaining credit.


Application 17383198 (1-20)
Patent 11094009 (1-20)
Claims 1-20 are rejected on the grounds of nonstatutory double patenting over claims 1-20 of Patent 11094009 and further in view of Prakash G et al (PGPub 2012/0330110)

1. A mobile credit system comprising a credit routing system, including a computing device, wherein the credit routing system is for:
receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;

identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;

providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;

receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and

providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.

2. The mobile credit system of claim 1 wherein the credit routing system is further for receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code.









3. The mobile credit system of claim 2 wherein the credit routing system is further for enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.

4, The mobile credit system of claim 1 wherein the credit routing system is further for receiving, from the mobile creditor computing device, a request to obtain additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.


5. The mobile credit system of claim 1 wherein the mobile creditee computing device and the mobile creditor computing device are each wireless devices in communication with the credit routing system.

6. The mobile credit system of claim 5 wherein both the mobile creditee computing device and the mobile creditor computing device are wireless devices that communicate with the credit routing system using a wireless network.

7. The mobile credit system of claim 1 wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device.

8. The mobile credit system of claim 1 wherein the mobile creditor has previously input the credit parameters and purchasing restrictions such that the credit routing system can provide the approval and credit parameters in response to the credit request without further interaction by the mobile creditor before a purchase using the mobile creditee computing device at the vendor.

9. The mobile credit system of claim 1 wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.

10. The mobile credit system of claim 7 wherein the specific geographic location is the immediate vicinity of a location of the vendor.

11. A method of processing a credit request and approval, the method comprising:
receiving, at a credit routing system, a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and

providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.

12. The method of claim 11 further comprising receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code.

13. The method of claim 11 further comprising enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.

14. The method of claim 11 further comprising receiving, from the mobile creditor computing device, a request to obtain additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.

15. The method of claim 11 wherein the mobile creditee computing device and the mobile creditor computing device are wireless devices, each in communication with the credit routing system.

16. The method of claim 11 wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device.

17. The method of claim 11 wherein the mobile creditor has previously input the credit parameters and purchasing restrictions such that the credit routing system can provide the approval and credit parameters in response to the credit request without further interaction by the mobile creditor before a purchase using the mobile creditee computing device at the vendor.

18. The method of claim 11 wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.

19. The mobile credit system of claim 7 wherein the specific geographic location is the immediate vicinity of a location of the vendor.

20. A credit routing system, including a computing device, wherein the credit routing system is for:
receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment;
providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor; receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code; and
enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.
1. (currently amended) A mobile credit system comprising:

a mobile creditee computing device for sending a credit request from a mobile creditee requesting a credit line for use with a vendor to a credit routing system;

the credit routing system, comprising a computing device, for receiving the credit request and identifying at least one mobile creditor who has previously indicated a willingness to make at least a portion of credit held on behalf of the at least one mobile creditor at a third party financial institution available to the mobile creditee;

a mobile creditor computing device for receiving the credit request from the mobile creditee computing device and for responding to the credit request with an approval of the credit request, subject to credit parameters selected by a mobile creditor using the mobile creditor computing device; and

the credit routing system receiving the approval and the credit parameters and transmitting the approval and the credit parameters to the mobile creditee computing device along with purchasing restrictions imposed by the credit parameters that must be applied by the vendor before any funds can be accepted by the vendor for payment from the mobile creditee computing device[[.]];

wherein the mobile creditor specifies the credit parameters and the purchasing restrictions, and the credit routing system provides the approval, an authorization code, and the credit parameters in response to the credit request to the mobile creditee computing device; and
wherein the authorization code is linked to one or more rules, provided by the mobile creditor computing device that the vendor must execute prior to accepting payment for a purchase using the credit line.

2. (cancelled)

3. (original) The mobile credit system of claim 1 wherein the credit routing system enables the mobile creditor computing device to request additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.

4, (original) The mobile credit system of claim 1 wherein both the mobile creditee computing device and the mobile creditor computing device are wireless devices in communication with the credit routing system using a wireless network.

5. (original) The mobile credit system of claim 1 wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device.

6. (cancelled)
7. (original) The mobile credit system of claim 1 wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.

8. (original) The mobile credit system of claim 7 wherein the specific geographic location is the immediate vicinity of a location of the vendor.

9. (previously presented) The mobile credit system of claim 1 wherein the vendor directly bills the credit held on behalf of the at least one mobile creditor at a third party financial institution when processing the payment.

10. (currently amended) A method of processing a credit request and approval, the method comprising:
receiving a credit request for credit for use by a mobile creditee at a vendor, the credit request received from a mobile creditee computing device at a credit routing system, the credit routing system comprising a computing device;
in response to the credit request, identifying at least one mobile creditor, using the credit routing system, who has previously indicated a willingness to make at least a portion of credit held on behalf of the at least one mobile creditor at a third party financial institution available to the mobile creditee;
transmitting the credit request to a mobile creditor computing device operated by a mobile creditor;
receiving, from the mobile creditor computing device in response to the credit request, an approval of the credit request, subject to credit parameters selected by the mobile creditor;
transmitting the approval and the credit parameters to the mobile creditee computing device along with purchasing restrictions imposed by the credit parameters that must be applied by the vendor before any funds can be accepted by the vendor for payment from the mobile creditee computing device;
wherein the mobile creditor specifies the credit parameters and the purchasing restrictions, and the credit routing system provides the approval, an authorization code, and the credit parameters in response to the credit request to the mobile creditee computing device; and
wherein the authorization code is linked to one or more rules, provided by the mobile creditor computing device that the vendor must execute prior to accepting payment for a purchase using the credit line.

11. (cancelled)

12. (original) The method of claim 10 wherein the credit routing system enables the mobile creditor computing device to request additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.

13. (original) The method of claim 10 wherein both the mobile creditee computing device and the mobile creditor computing device are wireless devices in communication with the credit routing system using a wireless network.

14. (original) The method of claim 10 wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device.

15. (cancelled)

16. (original) The method of claim 10 further comprising identifying one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.

17. (original) The method of claim 16 wherein the specific geographic location is the immediate vicinity of a location of the vendor.

18. (previously presented) The method of claim 10 wherein the vendor directly bills the credit held on behalf of the at least one mobile creditor at a third party financial institution when processing the payment.

19. (currently Amended) A system for allowing a mobile creditor, using a mobile creditor device, to extend a credit line held at a financial institution to a mobile creditee, the system comprising:
a mobile creditee device for generating a credit request for a portion of the credit line, receiving information identifying the mobile creditor registered with the system to respond to the credit request, and transmitting the credit request to credit processing system; and
the credit processing system for receiving the credit request, invoking one or more credit authorization rules that the mobile creditor has established for execution when the credit request is received from the mobile creditee device, confirming that the one or more credit authorization rules are satisfied, and, thereafter, enabling a charge to a portion of the credit line held at the financial institution to be used by the mobile creditee in completing a purchase, and transmitting an authorization code to the mobile creditee along with purchase criteria under which the mobile creditor will allow the credit line to be used by a vendor device for the completion of a purchase by the mobile creditee;
wherein the mobile creditor specifies the credit authorization rules and the purchase criteria, and the system provides an approval, a credit request confirmation, and the authorization code in response to the credit request to the mobile creditee device; and
wherein the authorization code is linked to one or more rules, provided by the mobile creditor device that the vendor device must execute prior to accepting payment for the purchase using the credit line.

20. (previously presented) The system of claim 19 wherein the vendor device is configured to accept funds for the payment, after it is determined that, the purchase criteria prescribed by the mobile creditor has been fulfilled.






Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 11 and 20 are drawn to a method and system respectively. Therefore they are within the four enumerated statutory categories. Step 1: Yes.
Step 2A: Prong One: The claim recites receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor …. who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee … so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment;
providing the approval, the credit parameters, the purchasing restrictions, and an authorization code … to be used in making a payment at the vendor; receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code; and
enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.
The limitation receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment;
providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor; receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code; and
enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor as drafted, is a process that, under its broadest reasonable interpretation, covers performance of a certain method of organizing a human activity but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the step from practically being performed in the mind or by a human analog.
The limitation of receiving, identifying and transmitting data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation by a human investment analyst or financial advisor or financial planner but for the recitation of generic computer components. The claim encompasses the user or a financial advisor performing a method of organizing the results of the determination of the creditee credit approval on a mobile device, determining a credit approval consistent with a commercial interaction between two parties such as a financial advisor advising a client on how the client’s portfolio is performing and what actions can be taken to protect the investment or increase returns. This is also includes a fundamental economic principle of mitigating risk, or hedging based on performance of investments. If a claim limitation, under its broadest reasonable interpretation, covers performance of certain methods of organizing human activity or performance of the limitations within the mind, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activities” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A: Prong Two: This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computing device to perform receiving, identifying and transmitting data steps. The computing device in the steps is recited at a high-level of generality as a generic processor performing a generic computer such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device to perform receiving, identifying and transmitting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. The analysis then proceeds to step 2B.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “computing device”. 
Next, “using one computing device to receiving, identifying and transmitting data” is stated at a high level of generality and its broadest reasonable interpretation comprises only the generic use of a processor to send and receive data. The use of generic computer components to process information through an unspecified device does not impose any meaningful limit on the computer implementation of the abstract idea. 
The additional element of using a processor to perform receiving, identifying and transmitting data steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The specification does not provide any improved computer or technology rather generically applies the abstract idea to generic computers as filed specification in pages 6-23 and Figure 1 [discloses generic computer systems and components that conduct the method].
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
The dependent claims do not recite additional limitations beyond those identified as the judicial exception in the independent claims that would qualify as significantly more. The dependent claims do not amount to significantly more than the identified abstract idea. The dependent claims do not recite limitations that transforms the corresponding independent claims into a patent-eligible application of the otherwise ineligible abstract idea recited in the independent claims. 
The claims do not recite any limitations that qualify as significantly more than the abstract idea.  The claimed invention does not recite improvement to another technology or another technical field or the server. The claimed invention does not recite any improvement to the functioning of the computer system itself. The claimed invention does not improve the network facility or network centric technology.  
Therefore the claim limitations do not qualify as significantly more. Step 2B: No.
The Examiner notes that independent claims 11 and 20 are similar in scope to claim 1 and is rejected on the same basis.  The dependent claims do not correct the deficiencies and are therefore also rejected.

Claim Objections
Claim 19 is objected to because of the following informalities:  The claim 19 is a duplication of claim 10.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification does not provide an adequate written description of the claimed limitation “who has previously indicated a willingness to make at least a portion of credit held”. MPEP 2163.03 V.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash G et al (PGPub 2012/0030110) and in view of Fasoli J et al (Patent 8655773) and further in view of Rampell A et al (PGPub 2008/0162316).

As regards claims 1 and 11, Prakash discloses identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;[0037, The payment authorization server 106 is configured to authorize payment of the order placed at the e-commerce vendor server 104 by a user of the mobile computing device 102. The payment authorization server 106 may be operated, for example, by the issuing company of a particular credit/charge card account owned by the user, by a bank at which the user has a money account, or by another entity. For example, in some embodiments, the payment authorization server 106 may be operated by the e-commerce vendor of the e-commerce vendor server 104. ]
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;[0014, In response to the order placed by the mobile computing device 102, the vendor server 104 communicates with the payment authorization server 106 over a network 112 to request payment for the order. To do so, the vendor server 104 may transmit the payment request and account information to the payment authorization server 106. Additionally, in embodiments in which the e-commerce vendor server 104 obtained the location information of the mobile computing device 102 (e.g., the IP address), the vendor server 104 also transmits the location data to the payment authorization server 106. In response, the payment authorization server 106 determines the location of the mobile computing device 102 and determines whether to authorize the payment request based on the determined location. To do so, the payment authorization server 106 may cross-reference the location data to the location of the mobile computing device 102 depending on the type of location data used. Additionally, the determined location may have varying granularity depending on the particular implementation and location data used. For example, the determined location may be embodied as location coordinates (e.g., GPS coordinates), a street address, a city, a state, a country, or other data that identifies the location of the mobile computing device 102. ]
Prakash does not expressly disclose receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and
providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.
Fasoli discloses receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;[ col 3 lines 36-44,  In one or more embodiments of the invention, the underwriting module (100) includes functionality to receive a financial request from the mobile device (110). The financial request may be any request related to a financial account or transaction. Examples of a financial request may include, but are not limited to, a request to approve a payment from a consumer to a merchant, a request to create a new financial account (e.g., a merchant account, a personal checking account, etc.), a request for a personal or business line of credit, and an identity verification or authentication request for any party in a financial transaction, a request for a cash advance on a check made out to a user of the mobile device (110), or any other request associated with a financial account or transaction.  ]
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; [ col 7 lines 15-35   In one or more embodiments of the invention, the underwriting module (100) includes functionality to evaluate one or more approval criteria. Initially, the underwriting module (100) may identify one or more criteria which are applicable to the financial request. An approval criterion may be defined as being applicable to financial requests originating from a specified geographic location, financial requests of a specified type (e.g., account creation requests, transaction approval requests, high dollar amount requests, etc.), financial requests corresponding to a specified product category (e.g., consumer goods, commercial goods, jewelry, automotive products, etc.), and/or any other category or grouping of financial requests, in accordance with various embodiments of the invention. After assembling the list of applicable approval criteria, the underwriting module (100) may proceed to evaluate the criteria. In one or more embodiments of the invention, upon determining that one or more approval criteria are not satisfied, the underwriting module (100) declines the financial request without completing evaluation of any remaining criteria.] and
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to “receive a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor; receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor ” in the device of Prakash. 
The rationale to support a conclusion that the claim would have been obvious is [ col 3 lines 36-44,  In one or more embodiments of the invention, the underwriting module (100) includes functionality to receive a financial request from the mobile device (110). The financial request may be any request related to a financial account or transaction. Examples of a financial request may include, but are not limited to, a request to approve a payment from a consumer to a merchant, a request to create a new financial account (e.g., a merchant account, a personal checking account, etc.), a request for a personal or business line of credit, and an identity verification or authentication request for any party in a financial transaction, a request for a cash advance on a check made out to a user of the mobile device (110), or any other request associated with a financial account or transaction.]
 One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Prakash and Fasoli  do not expressly disclose providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.
Rampell discloses providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.[0165, An alternate payment platform 100 may include a primary vendor interface 112. The primary vendor interface 112 may interconnect with other aspects of the alternate payment platform 100 such as a primary transaction facility 114, the payment module 108, and the like. The primary vendor interface 112 may facilitate a vendor interacting with the alternate payment platform 100. A primary vendor 144 may access the alternate payment platform 100 through one or more web sites or web pages of the primary vendor interface 112. The primary vendor interface 112 may include a welcome guide that may guide a vendor setting up an account and interacting with the alternate payment platform 100. The vendor may enter information such as primary offer 164 descriptions, primary offer 164 pricing, offer preferences and restrictions, pricing adjustments based on geographic location, pricing adjustments based on a temporary sale, pricing volume discounts, authorization codes or authorization URLs, lists of authorization codes or authorization URLs, rules or guidelines associated with the lists, payment account information, vendor reporting 110 requirements, user 154 information, vendor contact information such as an email address, checkout page URLs, checkout page alternate payment offer options, payee bank details such as bank account number, contact preference information, minimum acceptable price for a completed secondary offer 160 that relates to a primary offer 164, and the like. The primary vendor interface 112 may provide web pages that facilitate a primary vendor 144 viewing and exporting reports generated by vendor reporting 110.]

It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made “to provide the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor” in the device of Prakash and Fasoli. The rationale to support a conclusion that the claim would have been obvious is “ An alternate payment platform 100 may include a primary vendor interface 112. The primary vendor interface 112 may interconnect with other aspects of the alternate payment platform 100 such as a primary transaction facility 114, the payment module 108, and the like. The primary vendor interface 112 may facilitate a vendor interacting with the alternate payment platform 100. A primary vendor 144 may access the alternate payment platform 100 through one or more web sites or web pages of the primary vendor interface 112. The primary vendor interface 112 may include a welcome guide that may guide a vendor setting up an account and interacting with the alternate payment platform 100. The vendor may enter information such as primary offer 164 descriptions, primary offer 164 pricing, offer preferences and restrictions, pricing adjustments based on geographic location, pricing adjustments based on a temporary sale, pricing volume discounts, authorization codes or authorization URLs, lists of authorization codes or authorization URLs, rules or guidelines associated with the lists, payment account information, vendor reporting 110 requirements, user 154 information, vendor contact information such as an email address, checkout page URLs, checkout page alternate payment offer options, payee bank details such as bank account number, contact preference information, minimum acceptable price for a completed secondary offer 160 that relates to a primary offer 164, and the like. The primary vendor interface 112 may provide web pages that facilitate a primary vendor 144 viewing and exporting reports generated by vendor reporting 110.  ”
One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
 
As regards claims 2 and 12, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash and Fasoli does not expressly disclose
wherein the credit routing system is further for receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code.
Rampell discloses wherein the credit routing system is further for receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code.[0165]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Rampell in the device of Prakash and Fasoli. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 3 and 13, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash and Rampell does not expressly disclose wherein the credit routing system is further for enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.
Fasoli discloses wherein the credit routing system is further for enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.[col 1 lines 56-col 2 line 9]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fasoli in the device of Prakash and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims 4 and 14, Prakash, Fasoli and Rampell discloses claims 1 and 11, Prakash and Rampell does not expressly disclose wherein the credit routing system is further for receiving, from the mobile creditor computing device, a request to obtain additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.
Fasoli discloses wherein the credit routing system is further for receiving, from the mobile creditor computing device, a request to obtain additional information from the mobile creditee in response to the credit request, the additional information selected from the list: vendor name, vendor location, credit line amount and a detail about a purchase for which the credit line is requested.[ col 1 lines 56- col 2 line 9]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fasoli in the device of Prakash and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
As regards claims 5 and 15, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash discloses wherein the mobile creditee computing device and the mobile creditor computing device are each wireless devices in communication with the credit routing system.[0013-0014]

As regards claim 6, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash discloses wherein both the mobile creditee computing device and the mobile creditor computing device are wireless devices that communicate with the credit routing system using a wireless network.[0013-0014]

As regards claims 7 and 16, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash discloses wherein the credit request is sent as a part of a purchase transaction initiated at the vendor by the mobile creditee computing device. [0026]

As regards claims 8 and 17, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash discloses wherein the mobile creditor has previously input the credit parameters and purchasing restrictions such that the credit routing system can provide the approval and credit parameters in response to the credit request without further interaction by the mobile creditor before a purchase using the mobile creditee computing device at the vendor.[0042]

As regards claims 9 and 18, Prakash, Fasoli and Rampell discloses claims 1 and 11,  Prakash and Rampell does not expressly disclose wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.
Fasoli discloses wherein the credit routing system identifies one or more mobile creditor computing devices, including the mobile creditor computing device, near a specific geographic location.[Col 1 lines 36-52)
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fasoli in the device of Prakash and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claims10 and 19, Prakash, Fasoli and Rampell discloses claim 1, Prakash and Rampell does not expressly disclose wherein the specific geographic location is the immediate vicinity of a location of the vendor.
Fasoli discloses wherein the specific geographic location is the immediate vicinity of a location of the vendor.[col 1 lines 36-52]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fasoli in the device of Prakash and Rampell. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 

As regards claim 20, Prakash discloses identifying at least one mobile creditor, each using a mobile creditor computing device, who has previously indicated a willingness to make at least a portion of credit held for the benefit of the at least one mobile creditor at a third party financial institution available to mobile creditees;[0037]
providing the credit request from the mobile creditee computing device to the system, so as to enable the at least one mobile creditor to offer the at least a portion of credit held for the benefit of the at least one mobile creditor for use by the mobile creditee;[0014]
enabling the payment to take place reliant upon the credit held for the benefit of the at least one mobile creditor.[0060]
Prakash does not expressly disclose
receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; and
providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor.
Fasoli discloses receiving a credit request from a mobile creditee computing device from a mobile creditee requesting a credit line for use with a vendor;[ col 3 lines 36-44]
receiving an approval along with credit parameters selected by the mobile creditor, the credit parameters including purchasing restrictions imposed by the mobile creditor that must be applied by a vendor before any funds may be accepted by the vendor for payment; [ col 7 lines 15-35] and
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Fasoli in the device of Prakash. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Prakash and Fasoli  do not expressly disclose providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor; receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code; and
Rampell discloses providing the approval, the credit parameters, the purchasing restrictions, and an authorization code to the mobile creditee computing device to be used in making a payment at the vendor; receiving confirmation from the vendor that the payment conforms to the credit parameters, the purchasing restrictions, and includes the authorization code; [0165]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing the invention was made to use Rampell in the device of Prakash and Fasoli. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art. 


Conclusion
Additional prior art not used in this rejection includes Elliott US Patent 8423453. Elliott recites a system and method for processing a transaction by identifying a credit account and a demand deposit account, receiving transaction data associated with a transaction initiated by an account holder with a merchant using the credit account, determining whether the transaction amount exceeds the available credit amount, requesting via a network a transfer of the transaction amount from the demand deposit account, and transferring at least a portion of the transaction amount to pay the merchant. The transfer may be a first type of transfer or a second type of transfer depending on whether the transaction amount exceeds the available credit amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3692         
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698